DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (claims 1-12 and 15-20) in the reply filed on August 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities: “which electrical signals represent ambient sound received by the first microphone and second microphone respectively” should read “wherein the electrical signals represent ambient sound received by the first microphone and second microphone respectively”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claim recites “that the adaptive filter provides an output signal which compensates for the asymmetry in alignment of components” which is not described in the specification in an enabling manner. The specification does not specifically mention how the output signal is determined by the adaptive filter nor does the specification clearly state the exact positions of the components that are being compensated. Without a description of how the adaptive filter calculates the output signal and the offset positions of the components accounted for, a person of ordinary skill in the art would not be able to make and/or use the invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a processor in communication with the first microphone, the second microphone and the output transducer, wherein the processor is configured to receive electrical signals from the first microphone and the second microphone " in lines 6-9.  There is insufficient antecedent basis for this limitation in the claim. According to page 27 of the specification, the first microphone and the second microphone are interchangeably referred to as the first input transducer and the second input transducer respectively. In light of the specification and as best understood by the examiner, the first microphone and the second microphone are interpreted as the first input transducer and the second input transducer. Claims 11 and 15-20 are rejected for similar reasons and claims 2-10 are rejected for their dependencies on claim 1.
In addition, claim 1 recites “wherein in the processed signal signal contributions from the output transducer are substantially eliminated” which renders the claim indefinite. According to page 27 of the specification, the processed signal is defined as a signal free of signal contributions from the output transducer. In light of the specification and as best understood by the examiner, the processed signal is interpreted as a signal free of signal contributions from the output transducer instead of a signal indicating that contributions from the output transducer are eliminated. Claims 11 and 15-20 are rejected for similar reasons and claims 2-10 are rejected for their dependencies on claim 1.
Claim 9 recites “the adaptive filter provides an output signal which compensate for the asymmetry in alignment of components” which renders the claim indefinite since it unclear as to which components are being compensated for by the adaptive filter. The examiner was unable to determine which components the claim is referring to in the specification. Nonetheless, for purposes of examination, the components are interpreted as the speakerphone housing, the first microphone, the second microphone and the output transducer from a plain reading of the immediately preceding limitation of claim 9.
Claim 5 recites the limitation "wherein the differential information is determined by subtracting the first filtered output signal from the second calibrated signal, or by subtracting the second calibrated signal from the first filtered output signal" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is rejected for similar reasons as claim 5.
Claim 6 recites the limitation "wherein one or more parameters in audio processing are adjusted based on a determined current aging state of the at least one first microphone and/or second microphone" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 is rejected for similar reasons as claim 6. 
Claim 12 recites the limitation "wherein the apparatus is configured for cancelling at least one echo perceivable by a far-end user of the speakerphone" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-12 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Assuming that claim 1 is amended to overcome the rejections under 35 U.S.C. 112(b), claim 1 would be allowable since Petri et al. (US 2018/0027125), hereinafter referred to as Petri, does not teach “as adaptive filter configured to receive the first calibrated signal, the adaptive filter providing a first filtered output signal based on the received first calibrated signal,” and “wherein the processor is configured to establish a processed signal based on the first filtered output signal and the second calibrated signal”. The following analysis serves the highlight the shortcomings of Petri in teaching these limitations. 
Petri teaches an adaptive filter unit housed within a hearing device configured to provide echo cancellation functions. See paragraphs [0070] and [0094]. Illustrated on FIG. 1, the adaptive filter unit includes a first filter unit and a second filter input that receives a first electric audio signal and a second electric audio signal respectively. See paragraphs [0071]-[0073]. In addition, the adaptive filter unit includes a processor that receives the signals from the first and second filter inputs, and an output filter that provides a processed output signal. See paragraphs [0074]-[0075]. Thus, similar to claim 1, Petri teaches “a speakerphone housing, wherein a first input transducer and a second input transducer are arranged in the speakerphone housing, an output transducer arranged in the speakerphone housing, a processor in communication with the first microphone, the second microphone and the output transducer, wherein the processor is configured to receive electrical signals from the first microphone and the second microphone, which electrical signals represent ambient sound received by the first microphone and second microphone respectively, a first calibration unit, wherein the signal from the first microphone is fed to the first calibration unit which is configured to provide a first calibrated signal” and “a second calibration unit, wherein the signal from the second microphone is fed to the second calibration unit which is configured to provide a second calibrated signal,” however, Petri does not teach an adaptive filter providing a first filtered output signal based on the first calibrated signal and  generating a processed signal based on the first filtered response. For example, the first electric signal is filtered by the first filter input and sampled to provide audio estimation data which is subsequently delayed by the memory unit. See paragraph [0074]. The processed audio output signal is then generated based on the difference between the delayed audio estimation data 142 and the transformed second audio signal from the second filter input. Id. Unlike claim 1, the memory unit is not an adaptive filter nor does it provide a filtered version of the first electric audio signal. Instead, the memory unit provides delayed audio estimation data. For these reasons, claim 1 is allowed. Claim 11 would be allowed for similar reasons if the claim were amended to overcome the indefinite issues set forth above. Claims 2-4, 7-8, 10, 12, 15-17, and 20 would be allowed for their dependencies on claims 1 and 11. In addition, claims 5, 6, 9, and 18-20 would be allowed if amended to overcome the 35 U.S.C. 112(a) and (b) issues set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653